Case: 18-70035      Document: 00515962872         Page: 1     Date Filed: 08/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          August 3, 2021
                                   No. 18-70035                           Lyle W. Cayce
                                                                               Clerk

   John Lezell Balentine,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:03-CV-39


   Before Owen, Chief Judge, and Elrod and Duncan, Circuit Judges.
   Per Curiam:*
          John Balentine was convicted and sentenced to death for killing three
   teenagers while they slept. In the district court, Balentine filed a Rule 60(b)
   motion to reopen the 2008 final judgment that denied him federal habeas
   relief under 28 U.S.C. § 2254. The district court determined that Balentine’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-70035         Document: 00515962872              Page: 2       Date Filed: 08/03/2021




                                          No. 18-70035


   case did not present extraordinary circumstances that warrant relief under
   Rule 60(b) and that the exception to a procedural bar under Martinez v. Ryan,
   566 U.S. 1 (2012) did not apply to Balentine’s claim. We AFFIRM the
   district court’s judgment.

                                                I.
           In 1998, John Balentine walked to the Amarillo home he used to share
   with his ex-girlfriend, and, once inside, shot and killed three teenagers. Two
   of them, he did not recognize. The other was Balentine’s ex-girlfriend’s
   brother, who had allegedly previously threatened to assault or kill Balentine
   over Balentine’s treatment of his sister. 1 Balentine shot each victim in the
   head while they were asleep. Balentine, who was then thirty, was convicted
   of capital murder and sentenced to death the following year. State v.
   Balentine, No. 39,532-D, 1999 WL 34866401, (320th Dist. Ct., Potter Cnty.,
   Tex. Apr. 21, 1999).
           No mitigation evidence concerning Balentine’s background,
   childhood, or family was presented at trial, and no witnesses were called by
   the defense at the punishment phase. The Texas Court of Criminal Appeals
   affirmed Balentine’s conviction and sentence on direct appeal. Balentine v.


           1
             Balentine states in his brief that “prior to the murders, Balentine, a black man,
   had been involved in a dispute with one of the victims, all of whom were white, who had
   threatened to kill him and went with others looking for him on more than one occasion. The
   dispute grew ugly, with one resorting to racial epithets and taunts. The victim went as far
   as to leave a note referencing the KKK attached to the front door of where [Balentine] was
   staying as a warning to [Balentine].” The record bears out some but not all of these
   statements. For instance, the victim described in Balentine’s brief, who was the brother of
   Balentine’s ex-girlfriend, was white and there was testimony he made a threat in which he
   referred to Balentine, who is black, using a racial slur. According to Balentine’s brief,
   Balentine may also have believed that the brother left a threatening sign referencing the Ku
   Klux Klan on his door. However, trial testimony revealed that a different relative of
   Balentine’s ex-girlfriend made the sign and the brother had no role in it. Balentine does not
   argue on appeal that there was error regarding this evidence.




                                                2
Case: 18-70035         Document: 00515962872               Page: 3       Date Filed: 08/03/2021




                                           No. 18-70035


   State, 71 S.W.3d 763, 774 (Tex. Crim. App. 2002). Balentine did not petition
   the Supreme Court for certiorari. Instead, he filed a state habeas application
   in which he raised twenty-one grounds for relief, including that he was denied
   the effective assistance of counsel because his attorney failed to adequately
   investigate and present mitigation evidence. Balentine’s application was
   denied. Ex parte Balentine, No. WR–54,071–01 (Tex. Crim. App. Dec. 4,
   2002) (not designated for publication).
           Balentine filed an amended federal petition for writ of habeas corpus
   in 2004. He argued that his Eighth and Fourteenth Amendment rights to
   individualized sentencing under the Lockett doctrine, see Lockett v. Ohio, 438
   U.S. 586 (1978), 2 were violated because his trial counsel failed to present any
   mitigating and risk-assessment evidence at trial. 3 In support, Balentine relied
   upon arguments and evidence, such as affidavits from family members and
   experts, that were not presented to the state court. As such, the State argued
   that his claim was unexhausted and procedurally barred, and the federal
   district court heard oral argument on that point.
           The district court concluded that Balentine’s mitigation claim was
   unexhausted and did not constitute cause to excuse the default of the


           2
            Lockett held unconstitutional an Ohio death penalty statute that did not permit
   the type of individualized consideration of mitigating factors—such as a defendant’s
   character and record—that the Court deemed required by the Eighth and Fourteenth
   Amendments. Lockett, 438 U.S. at 606.
           3
              The district court ultimately construed this Lockett claim as one asserting a
   violation of Balentine’s Sixth Amendment right to effective assistance of counsel under
   Strickland v. Washington, 466 U.S. 668, 698 (1984), because the Eighth and Fourteenth
   Amendments do not govern claims of ineffective assistance of counsel. See Balentine v.
   Quarterman, No. 2:03-CV-39, 2008 WL 862992, at *18 (N.D. Tex. Mar. 31, 2008).
   Although Balentine, in his original state habeas proceeding, claimed that he was denied the
   effective assistance of counsel under the Sixth Amendment because of his trial counsel’s
   failure to call any mitigation witnesses, he did not rely upon that ground in his later federal
   habeas petition.




                                                 3
Case: 18-70035         Document: 00515962872               Page: 4      Date Filed: 08/03/2021




                                          No. 18-70035


   exhaustion requirement. Balentine v. Quarterman, No. 2:03-CV-39, 2008
   WL 862992, at *20 (N.D. Tex. Mar. 31, 2008). 4 The district court then
   denied Balentine a certificate of appealability on this issue. Balentine v.
   Quarterman, No. 2:03-CV-39, 2008 WL 2246456, at *3 (N.D. Tex. May 30,
   2008) (concluding that trial counsel’s failure to investigate and present
   mitigation evidence “does not allow the federal court to avoid the exhaustion
   requirement or excuse the procedural bar”) (citing Coleman v. Thompson, 501
   U.S. 722, 752 (1991) and Martinez v. Johnson, 255 F.3d 229, 240–41 (5th Cir.
   2001)).      This court subsequently denied Balentine a certificate of
   appealability on this issue for the same reason. Balentine v. Quarterman, 324
   F. App’x 304, 306 (5th Cir.), cert. denied, 558 U.S. 971 (2009).
           In 2009, the state court set Balentine’s execution for September 30,
   2009. State v. Balentine, No. 39,532-D (320th Dist. Ct., Potter Cnty., Tex.
   June 22, 2009). Balentine then filed a motion for stay of execution along with
   a second (or first subsequent) habeas application in state court, again raising
   his ineffective-assistance-of-counsel claim but this time supported by exhibits
   developed during the federal habeas proceedings. Ex parte Balentine, Nos.
   WR-54071-01, WR-54071-02, 2009 WL 3042425, at *1 (Tex. Crim. App.


           4
              The court did note that even if it were to credit Balentine’s Eighth and Fourteenth
   Amendment claims as alleging the same legal theory as his prior Sixth Amendment claim
   (the one that he chose not to rely upon in his federal habeas proceeding), Balentine would
   still not satisfy the exhaustion requirement. Balentine, 2008 WL 862992, at *20. That is
   because the additional evidence Balentine introduced at the federal proceeding was never
   presented to the state court or referenced in the one-page argument for relief contained in
   his state petition—the two claims presented were thus fundamentally different. Id.; see
   Morris v. Dretke, 413 F.3d 484, 491 (5th Cir. 2005) (explaining that dismissal for failure to
   exhaust is not required “when evidence presented for the first time in a habeas proceeding
   supplements, but does not fundamentally alter, the claim presented to the state courts”
   (quoting Anderson v. Johnson, 338 F.3d 382, 386–87 (5th Cir. 2003)); Graham v. Johnson,
   94 F.3d 958, 968 (5th Cir. 1996) (“[A] habeas petitioner fails to exhaust state remedies
   when he presents material additional evidentiary support to the federal court that was not
   presented to the state court.”).




                                                 4
Case: 18-70035       Document: 00515962872          Page: 5    Date Filed: 08/03/2021




                                     No. 18-70035


   Sept. 22, 2009) (not designated for publication). The Court of Criminal
   Appeals dismissed Balentine’s application under Article 11.071 § 5 of the
   Texas Code of Criminal Procedure and denied his motion for stay of his
   execution. Id.
            Balentine then filed his first Rule 60(b) motion (along with another
   motion for stay of execution) in federal district court, contending that the
   Court of Criminal Appeals ruling undermined the conclusion that his
   ineffective-assistance-of-counsel claim was procedurally barred. Balentine v.
   Thaler, No. 2:03-CV-39, 2009 WL 10673148, at *1 (N.D. Tex. Sept. 28,
   2009). The district court denied relief, holding that the Court of Criminal
   Appeals ruling was based on independent and adequate state-law grounds,
   did not consider or rule on the merits, and did not open the claim to federal
   habeas review. Id. at *3. The district court did, however, grant Balentine’s
   application for a certificate of appealability. Balentine v. Thaler, No. 2:03-CV-
   39, 2009 WL 10710124, at *1 (N.D. Tex. Sept. 28, 2009). The Fifth Circuit
   originally disagreed and granted Balentine’s stay of execution (denied by the
   district court) and reversed the denial of Rule 60(b) relief. Balentine v.
   Thaler, 609 F.3d 729, 738 (5th Cir.) (determining that prior Fifth Circuit
   precedent compelled it “to construe the . . . Court of Criminal Appeals ruling
   as one on federal grounds, because it was not clearly based on an adequate
   state ground independent of the merits”), withdrawn, 626 F.3d 842 (5th Cir.
   2010).
            This court then substituted a new opinion that affirmed the district
   court’s denial of Balentine’s Rule 60(b) motion and held that the Court of
   Criminal Appeals denial of Balentine’s subsequent application was based
   upon independent and adequate state procedural grounds. See Balentine v.
   Thaler, 626 F.3d 842, 857 (5th Cir. 2010). A petition for rehearing en banc
   was denied, Balentine v. Thaler, 629 F.3d 470 (5th Cir. 2010), as was a petition
   for writ of certiorari, Balentine v. Thaler, 564 U.S. 1006 (2011).



                                          5
Case: 18-70035        Document: 00515962872              Page: 6      Date Filed: 08/03/2021




                                         No. 18-70035


           The state court set another execution date for June 15, 2011. On June
   13, Balentine moved to stay his impending execution and filed a third state
   habeas application (second subsequent application), which again presented
   his claim that trial counsel failed to conduct an adequate investigation in his
   initial state habeas application. The Court of Criminal Appeals denied his
   request for a stay and dismissed his application. Ex parte Balentine, No. WR-
   54,071-03, 2011 WL 13213991, at *1 (Tex. Crim. App. June 14, 2011) (not
   designated for publication). Balentine filed a petition for writ of certiorari,
   along with a motion for stay of execution. The Supreme Court granted the
   motion for stay, Balentine v. Texas, 564 U.S. 1014 (2011), which expired on
   the denial of certiorari, Balentine v. Texas, 566 U.S. 904 (2012).
           The state court then set another execution date for August 22, 2012.
   On July 12, 2012, Balentine filed another Rule 60(b) motion in the federal
   district court, claiming that Martinez v. Ryan, 566 U.S. 1 (2012), 5 excused the
   procedural default of his ineffective-assistance claim. The district court
   denied Balentine’s motion but granted a certificate of appealability. Balentine
   v. Thaler, No. 2:03-CV-39, 2012 WL 3263908, at *1 (N.D. Tex. Aug. 10,
   2012) (“[B]inding circuit precedent has determined that the exception
   created in Martinez does not apply to this case.”). The Fifth Circuit affirmed
   the district court. Balentine v. Thaler, No. 12-70023, slip op. at 6 (5th Cir.
   Aug. 17, 2012) (unpublished), supplemented, 692 F.3d 357 (5th Cir. 2012).
   Balentine’s motion for rehearing en banc was denied. Balentine v. Thaler, 692
   F.3d 357 (5th Cir. 2012). The Supreme Court, however, granted Balentine’s
   certiorari petition, vacated the judgment, and remanded the case to this court



           5
             The Court in Martinez stated that it was qualifying Coleman v. Thompson, 501 U.S.
   722 (1991) by “recognizing a narrow exception: Inadequate assistance of counsel at initial-
   review collateral proceedings may establish cause for a prisoner’s procedural default of a
   claim of ineffective assistance at trial.” Martinez, 566 U.S. at 9.




                                               6
Case: 18-70035         Document: 00515962872               Page: 7      Date Filed: 08/03/2021




                                          No. 18-70035


   for further consideration in light of Trevino v. Thaler, 569 U.S. 413 (2013). 6
   Balentine v. Thaler, 569 U.S. 1014 (2013). This court in turn remanded the
   case to the district court to “conduct further proceedings consistent with the
   Supreme Court’s ruling in Trevino.” Balentine v. Stephens, 553 F. App’x 424,
   425 (5th Cir. 2014).
           Following the Fifth Circuit’s remand with instructions, the district
   court held an evidentiary hearing “for the purpose of examining the
   exception to procedural bar,” which necessarily included the presentation of
   evidence relating to the merits of Balentine’s underlying ineffective-
   assistance claim. Balentine v. Stephens, No. 2:03-CV-39, 2016 WL 1322435,
   at *4 (N.D. Tex. Apr. 1, 2016). Following the hearing, the magistrate judge
   recommended that Rule 60(b) relief be denied because “Balentine’s claim
   has no merit and does not come within the Martinez exception to procedural
   bar.” Balentine v. Davis, No. 2:03-CV-39, 2017 WL 9470540, at *16 (N.D.
   Tex. Sept. 29, 2017). The district court adopted the magistrate judge’s
   recommendation and denied Balentine a COA. Balentine v. Davis, No. 2:03-
   CV-39, 2018 WL 2298987, at *1 (N.D. Tex. May 21, 2018).
           Balentine moved for a COA from this court to appeal the district
   court’s denial of his Rule 60(b) motion. Based on the limited, threshold
   inquiry appropriate at the COA stage, this panel granted Balentine’s motion
   for a COA, and the appeal is before us now.




           6
              Trevino applied Martinez’s narrow exception to situations in which a state’s
   procedural framework (like that found in Texas) “makes it highly unlikely in a typical case
   that a defendant will have a meaningful opportunity to raise a claim of ineffective assistance
   of trial counsel on direct appeal.” Trevino, 569 U.S. at 429.




                                                 7
Case: 18-70035         Document: 00515962872              Page: 8       Date Filed: 08/03/2021




                                          No. 18-70035


                                                II.
           Federal Rule of Civil Procedure 60(b)(6) is a general, catch-all
   provision that authorizes a district court to equitably relieve a party from a
   final judgment, order, or proceeding for specific, enumerated reasons or for
   “any other reason that justifies relief.” Although described as a “grand
   reservoir of equitable power to do justice,” Rocha v. Thaler, 619 F.3d 387, 400
   (5th Cir. 2010) (quotation omitted), the Fifth Circuit has “narrowly
   circumscribed its availability.” Balentine v. Thaler, 626 F.3d at 846 (quoting
   Batts v. Tow-Motor Forklift Co., 66 F.3d 743, 747 (5th Cir. 1995)). “Only if
   extraordinary circumstances are present” will Rule 60(b)(6) relief be
   granted. Bailey v. Ryan Stevedoring Co., 894 F.2d 157, 160 (5th Cir. 1990).
   Such “extraordinary circumstances,” however, “will rarely occur in the
   habeas context.” Gonzales v. Crosby, 545 U.S. 524, 535 (2005). A “change in
   decisional law after entry of judgment does not constitute [extraordinary]
   circumstances and is not alone grounds for relief from a final judgment.”
   Adams v. Thaler, 679 F.3d 312, 319 (5th Cir. 2012) (quoting Bailey, 894 F.2d
   at 160). This court reviews the denial of a Rule 60(b) motion under an abuse
   of discretion standard. See Rocha, 619 F.3d at 400.
           Federal review of a procedurally barred claim is permitted when the
   petitioner is able to “demonstrate cause for the default and actual prejudice
   as a result of the alleged violation of federal law.” 7 Hughes v. Quarterman,
   530 F.3d 336, 341 (5th Cir. 2008) (quoting Coleman, 501 U.S. at 750). The



           7
             In addition, review on the merits is permitted if the petitioner can “demonstrate
   that failure to consider the claim[] will result in a fundamental miscarriage of justice.”
   Hughes, 530 F.3d at 341 (quoting Coleman, 501 U.S. at 735). This exception is limited to
   cases in which the petitioner can show that a constitutional violation has probably resulted
   in the conviction of one who is actually innocent. Dretke v. Haley, 541 U.S. 386, 393 (2004).
   Balentine does not argue that he is actually innocent. We therefore do not address this
   exception to procedural default.




                                                8
Case: 18-70035         Document: 00515962872               Page: 9      Date Filed: 08/03/2021




                                          No. 18-70035


   Supreme Court expanded this cause exception in Martinez v. Ryan, 566 U.S.
   1 (2012) and Trevino v. Thaler, 569 U.S. 413 (2013). See Adams, 679 F.3d at
   319 (“The Supreme Court’s later decision in Martinez, which creates a
   narrow exception to Coleman’s holding regarding cause to excuse procedural
   default, does not constitute an ‘extraordinary circumstance’ under Supreme
   Court and our precedent to warrant Rule 60(b)(6) relief.”).
           Where, as in Texas, the state procedural framework makes it highly
   unlikely that a defendant will have a meaningful opportunity to raise on direct
   appeal a claim of ineffective assistance of trial counsel, a “procedural default
   will not bar a federal habeas court from hearing a substantial claim of
   ineffective assistance at trial if, in the initial-review collateral proceeding . . .
   counsel in that proceeding was ineffective.” Trevino, 569 U.S. at 429
   (quoting Martinez, 566 U.S. at 17). “Therefore, to succeed in establishing
   cause, the petitioner must show (1) that his claim of ineffective assistance of
   counsel at trial is substantial—i.e., has some merit 8—and (2) that habeas
   counsel was ineffective in failing to present those claims in his first state
   habeas proceeding.” Garza v. Stephens, 738 F.3d 669, 676 (5th Cir. 2013)
   (citing Martinez, 566 U.S. at 14); see also Buck v. Davis, 137 S. Ct. 759, 779–
   80 (2017) (“[A] claim of ineffective assistance of trial counsel defaulted in a
   Texas postconviction proceeding may be reviewed in federal court if state
   habeas counsel was constitutionally ineffective in failing to raise it, and the



           8
              Balentine argues that “[i]n granting [a] [certificate of appealability], this Court
   necessarily found that the [ineffective-assistance-of-counsel] claim was a substantial claim,
   in that it had some merit.” However, as our decision granting Balentine’s certificate of
   appealability made clear, this panel conducted a limited, threshold inquiry at that stage, and
   the panel is not bound by any observations on the merits in the opinion granting a certificate
   of appealability. Balentine v. Davis, No. 18-70035 (5th Cir. Feb. 26, 2020). See also Trevino,
   861 F.3d at 548.




                                                 9
Case: 18-70035       Document: 00515962872              Page: 10       Date Filed: 08/03/2021




                                         No. 18-70035


   claim has ‘some merit.’” (quoting Martinez, 566 U.S. at 14)). To establish
   ineffective assistance of counsel, a petitioner must show that counsel’s
   performance was deficient and that he was prejudiced by the deficient
   performance. Strickland v. Washington, 466 U.S. 668, 687 (1984).

                                              III.
           Balentine appeals the denial of his motion to reopen the final judgment
   under Federal Rule of Civil Procedure 60(b), arguing that the exception to a
   procedural bar in Martinez in combination with the merits of his ineffective
   assistance of counsel claim and his diligence in pursuing his claim warranted
   60(b) relief. The district court denied Balentine’s Rule 60(b)(6) motion,
   ruling that his ineffective assistance of counsel claim has no merit and thus
   does not come within the Martinez exception to procedural bar. We affirm
   on this reasoning. 9
                                               A.
           The district court concluded that Balentine’s ineffective-assistance
   claim lacked merit because Balentine’s attorney testified that Balentine



           9
             We treat Balentine’s claim as unexhausted. The State makes an alternative
   argument that Balentine’s claim is not new but rather one he already presented in the Texas
   Court of Criminal Appeals, in which case 28 U.S.C. § 2254(d)(1) would bar the
   consideration of new evidence. However, we do not find it necessary to reach this
   argument. In addition, we do not reach the State’s argument that 28 U.S.C. § 2254(e)(2)
   would bar this court’s consideration of the evidence presented at the federal evidentiary
   hearing if Balentine had overcome the default of his ineffective assistance claim. As
   discussed by the parties’ 28(j) briefs, the effect of Section 2254(e)(2) is an issue in two
   cases in which the Supreme Court has recently granted certiorari, Jones v. Shinn, 943 F.3d
   1211 (9th Cir. 2019) and Ramirez v. Ryan, 937 F.3d 1230 (9th Cir. 2019). See Shinn v.
   Ramirez, No. 20-1009, 2021 WL 1951793 (May 17, 2021) (granting certiorari in both cases).
   Because we do not reach this Section 2254(e)(2) issue in this case, we do not need to wait
   for Supreme Court’s ruling in these cases. We affirm on the district court’s reasoning:
   Balentine has not shown his ineffective assistance claim is substantial, and he cannot
   overcome the procedural default.




                                               10
Case: 18-70035     Document: 00515962872            Page: 11   Date Filed: 08/03/2021




                                     No. 18-70035


   himself instructed his attorneys not to present mitigation evidence. Balentine,
   2017 WL 9470540, at *7. As our precedent establishes, “[i]f a defendant
   instructs his attorney not to present mitigation evidence, the failure to
   present this evidence does not give rise to a Strickland claim.” Shore v. Davis,
   845 F.3d 627, 633 (5th Cir. 2017).
          Balentine disputes the “nature and context” of his instruction and
   whether that instruction was “knowing and informed.” However, the
   evidence presented at the evidentiary hearing forecloses his arguments and
   supports the district court’s ruling.
          1. Nature and Context of Instruction
          At the evidentiary hearing ordered by the district court, one of
   Balentine’s trial attorneys, Paul Herrmann, testified that his “punishment”
   strategy entailed making the case as difficult as possible for the State so as to
   secure an offer for a life sentence. That “was the best-case scenario.”
   Herrmann testified that this strategy was discussed with Balentine from the
   beginning and that Balentine never expressed any discomfort or opposition
   to the plan.
          The plan worked: the defense succeeded in getting an offer from the
   State to drop the death penalty to a life sentence in exchange for a guilty plea.
   But Balentine rejected it. One of his trial attorneys, Randall Sherrod, testified
   about the conversation he had with Balentine after the latter refused the offer:
          And [Balentine] told me, he said, “With my background and
          the fact that I killed three Aryan Nation kids, they’re going to
          try to stick a shiv in me every day.” And he basically told me
          that he would rather be on death row where he wouldn’t have
          to worry about that, and he said something to the effect of,
          “Who in the hell wants to spend their life until they’re fifty or
          sixty years old in the penitentiary?” And he said, “I want the
          death penalty.”




                                           11
Case: 18-70035     Document: 00515962872            Page: 12    Date Filed: 08/03/2021




                                     No. 18-70035


                 And then I walked up and talked to [co-counsel, who]
          said, “Well, did he change his mind?” And I said, “No, but he
          convinced me, if I were in his shoes, that’s the same thing I
          would do.”
   That attorney further testified that during the same conversation, Balentine
   instructed him not to call any punishment witnesses. And when the attorney
   approached the subject of mitigation with Balentine at the conclusion of the
   State’s case on punishment—to see if he had changed his mind about putting
   on punishment witnesses—Balentine informed his counsel that he did not
   want to put on any more witnesses. The district court thus found that
   although defense counsel had trial witnesses available to testify at the
   punishment stage, Balentine told them not to call any punishment witnesses
   because he did not want a life sentence. Balentine, 2017 WL 9470540, at *7.
   As a result, his complaint against trial counsel for failing to present mitigation
   witnesses at the punishment stage of his trial was foreclosed. Id. at *12.
          Balentine argued in the district court and argues here on appeal that
   the testimony of Balentine’s attorney concerning the nature and context of
   the instruction should not be believed because the attorney: (1) argued for a
   life sentence to the jury during closing argument—despite Balentine’s
   supposed instruction not to call mitigation witnesses; (2) failed to make a
   record at trial of Balentine’s instruction; (3) did not inform any other lawyer
   or investigator who could corroborate the instruction; and (4) made no notes
   concerning the waiver in his file.
          Balentine contends that his instruction was motivated not by a
   preference for seeking the death penalty but by his acquiescence to the
   fatalistic judgment of his counsel that the punishment witnesses they had
   available would not be enough to obtain a life sentence. He argues that he
   turned down the State’s offer of life because he thought he had a chance for
   acquittal and that his later instruction not to present mitigation witnesses, if




                                          12
Case: 18-70035     Document: 00515962872            Page: 13   Date Filed: 08/03/2021




                                     No. 18-70035


   such an instruction was given in the first place, was not due to his preference
   for death but was instead a result of his counsel’s pessimism and lack of
   preparation with respect to mitigation witnesses.
          However, the evidence presented at the evidentiary hearing supports
   the district court’s findings. First, Balentine’s attorney testified as to the
   reason why he argued for a life sentence during closing argument: he was a
   death penalty opponent and saw a difference between presenting witnesses
   against his client’s instructions and making an argument of his own without
   consulting his client. Second, binding circuit authority holds that the district
   court is not prevented from considering a defendant’s instructions to his
   counsel just because the defendant’s instructions were not reflected on the
   record. See Shore, 845 F.3d at 632. Third, the district court found that the
   attorney to whom Balentine shared his preference for the death penalty
   immediately reported that explanation to his co-counsel, and the investigator
   working on the case similarly testified that Balentine had instructed counsel
   not to call available witnesses at the punishment stage. Balentine, 2017 WL
   9470540, at *8–9. Fourth, the district court concluded that the lack of notes
   “does not prove that no such instructions were given. The evidence before
   this Court supports the fact that such instructions were made and followed.
   Balentine has not shown the absence of notes disproves [his attorney’s]
   testimony.” Id. at *9 (citations omitted).
          Finally, in response to Balentine’s alternate explanation for why he
   rejected the guilty plea and instructed his counsel not to present mitigation
   witnesses, the district court determined that his “currently asserted
   reasoning for not calling punishment witnesses is in conflict with his trial
   decision to reject an offer of life imprisonment.” Id. at *11. The district court
   dismissed Balentine’s argument that he thought he had a chance of acquittal,
   given there was no evidence that he did have such a belief. Id. Once the
   defense was unsuccessful in challenging Balentine’s confession, he



                                          13
Case: 18-70035     Document: 00515962872           Page: 14   Date Filed: 08/03/2021




                                    No. 18-70035


   effectively faced two outcomes: life in prison or the death penalty. Id. The
   district court found credible Balentine’s trial counsel’s testimony that
   Balentine expressed a preference of death row to a sentence of life in prison
   in the general population. Id. at *8.
          The district court noted that Balentine was not necessarily expressing
   a desire to be immediately executed but rather comparing the anticipated
   quality of life he would have in prison with a life sentence versus a death
   sentence. Id. at *11 n.5. That is, the court viewed Balentine’s choice as a
   preference for solitary confinement on death row—where he would wait for
   however long it would take for his state and federal appeals to conclude—
   over the general population, where he believed he would be in constant fear
   of reprisals from white supremacist prison gangs into his old age. Id. The
   court concluded that “[t]his does not necessarily appear to be an
   unreasonable choice under the circumstances presented.” Id.
          In short, the district court found that Balentine instructed counsel to
   not call the available punishment witnesses because he did not want a life
   sentence. The district court’s finding aligns with Balentine’s trial counsel’s
   testimony that Balentine stated he wanted the death penalty and the evidence
   that Balentine instructed counsel not to present mitigation witnesses after
   having been found guilty. We hold that the district court’s finding that
   Balentine preferred a death sentence over a sentence of life in prison was not
   clearly erroneous. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 400–
   01 (1990) (noting that even “[w]here there are two permissible views of the
   evidence, the factfinder’s choice between them cannot be clearly erroneous”
   (quoting Anderson v. Bessemer City, 470 U.S. 564, 573–74 (1985))).
          As the district court held, this finding forecloses Balentine’s
   complaint against his trial counsel for failing to present mitigation witnesses
   at the punishment stage of his trial, Shore, 845 F.3d at 633, or failing to




                                           14
Case: 18-70035     Document: 00515962872            Page: 15   Date Filed: 08/03/2021




                                     No. 18-70035


   adequately investigate mitigation evidence. Schriro v. Landrigan, 550 U.S.
   465, 475–76 (2007). If a defendant instructs his attorney not to present
   mitigation evidence, the failure to present this evidence does not give rise to
   a Strickland claim. See Shore, 845 F.3d at 633 (“A defendant cannot raise
   a Strickland claim based on counsel’s compliance with his instructions.”);
   United States v. Masat, 896 F.2d 88, 92 (5th Cir. 1990) (“[A defendant
   cannot] avoid conviction on the ground that his lawyer did exactly what he
   asked him to do.”); Autry v. McKaskle, 727 F.2d 358, 361 (5th Cir. 1984) (“By
   no measure can [a defendant] block his lawyer’s efforts and later claim the
   resulting performance was constitutionally deficient.”).
          2. Knowing and Informed Instruction
          Balentine also challenges his instruction to counsel not to present
   mitigation evidence on the ground that any instruction must be knowing and
   informed. He contends that he was not informed of the evidence that would
   have been available but for counsel’s deficient investigation.
          The district court concluded that this argument was foreclosed by our
   decision in Shore. Balentine, 2017 WL 9470540, at *10. In Shore, this court
   rejected an inmate’s argument that his waiver of the right to present
   mitigation evidence was invalid because he could not have knowingly waived
   that right when he was not aware of the evidence available. 845 F.3d at 632.
   The court explained that the imposition of an informed and knowing
   requirement would impermissibly create and apply a new rule of
   constitutional law to upset a state conviction on collateral review in violation
   of Teague v. Lane, 489 U.S. 288 (1989), abrogated in part by Edwards v.
   Vannoy, 141 S. Ct. 1547 (2021). See Balentine, 2017 WL 9470540, at *10. As
   in Shore, Balentine’s argument depends on a proposed rule of constitutional
   law requiring that waiver of the right to present mitigation evidence be
   “knowing and informed.”




                                          15
Case: 18-70035        Document: 00515962872               Page: 16       Date Filed: 08/03/2021




                                          No. 18-70035


           The district court noted further that Shore’s holding relied upon and
   was supported by the Supreme Court’s decision in Schriro v. Landrigan,
   which, in considering an ineffective-assistance claim like Balentine’s, held
   that it has “never imposed an ‘informed and knowing’ requirement upon a
   defendant’s decision not to introduce evidence” in mitigation of a death
   sentence. Id. (quoting Schriro, 550 U.S. at 479). We agree with the district
   court that Shore applies to Balentine’s case and forecloses his argument about
   whether his instruction was knowing and informed.
           While Balentine argues that his waiver was not “informed and
   knowing” because he did not know what mitigation evidence might be
   available, this contention is simply not supported by the evidence. As the
   district court found, Balentine’s reasoning was based on his expectations of
   quality of life in prison for a life sentence versus a death sentence, not on what
   he perceived as his likelihood of receiving a life sentence. To the extent that
   additional mitigation evidence would have made it more likely that he would
   receive a life sentence rather than a death sentence, this was irrelevant to the
   reasoning he expressed to his counsel. He said that he wanted a death
   sentence.

                                                B.
           In the alternative, the district court held that even if our precedent did
   not foreclose Balentine’s argument on appeal, Balentine did not show that
   his ineffective assistance of trial counsel claim had merit. 10 Balentine, 2017



           10
              The district court concluded that “Balentine’s rejection of a life sentence and
   his instructions to not call any punishment witnesses eliminates the necessity to address
   trial counsel’s effectiveness in the investigation and presentation of mitigating evidence.”
   Balentine, 2017 WL 9470540, at *12. However, it addressed the substance of Balentine’s
   ineffective assistance of trial counsel claim as an alternative holding. We affirm on both the
   district court’s main and alternative holdings.




                                                16
Case: 18-70035     Document: 00515962872            Page: 17   Date Filed: 08/03/2021




                                     No. 18-70035


   WL 9470540, at *12. Balentine’s ineffective assistance of trial counsel claim
   is based on his assertion that trial counsel failed to conduct an adequate
   investigation into mitigating evidence. Ultimately, the district court held that
   Balentine’s claim failed to satisfy either prong of the Strickland standard
   necessary to show substantiality. Id. at *16.
          First, the district court found that an adequate mitigation
   investigation had been conducted, referencing the various investigatory steps
   taken by the trial investigator, Kathy Garrison. Specifically, the court noted:
          Investigator Garrison testified she met with Balentine,
          established a good relationship, and received helpful
          information about his background, family history, names and
          ages of family members, what his mother did for a living, family
          doctor, medical history, employment history, criminal history,
          alcohol and marijuana use, and contact information. Balentine
          also told her about the threats that were made against him by
          the victims and the victims[’] friends. She obtained
          authorizations and ordered prison records, medical records,
          educational records, hospital records, mental health records
          and employment records. She called doctors, schools,
          hospitals, former employers and family members. She looked
          for a mental health expert to perform an evaluation of Balentine
          and get an MRI but could not obtain anyone. She located
          mitigation witnesses, served subpoenas and gathered the
          witnesses for trial. She spoke with Balentine’s mother, who
          refused to come to Amarillo for the trial. She also attempted to
          contact other family members but some hid from her and
          others could not be located.
   Id. at *14 (citations omitted).
          The district court determined this evidence “was what is generally
   considered to be mitigation evidence.” Id. at *15. The district court
   concluded that “[w]hile Balentine has shown additional investigation and
   mitigation evidence could have been obtained, his argument comes down to




                                          17
Case: 18-70035       Document: 00515962872          Page: 18   Date Filed: 08/03/2021




                                     No. 18-70035


   a matter of degrees” and that his argument “relies upon precisely the sort of
   judicial second-guessing that Strickland was intended to avoid.” Id. at *16.
          We agree with the district court that, even assuming arguendo that the
   additional evidence developed by federal habeas counsel could have
   improved the available case for a life sentence, this is not enough to establish
   a claim of ineffective assistance of counsel.         Id.   All of Balentine’s
   arguments—that trial counsel did not begin the investigation soon enough,
   that they did not try hard enough to gather records or get his mother to
   testify, that they did not find enough witnesses—come down to a matter of
   degrees. As we have noted before, “[w]e must be particularly wary of
   arguments that essentially come down to a matter of degrees. Did counsel
   investigate enough?     Did counsel present enough mitigating evidence?
   Those questions are even less susceptible to judicial second-guessing.”
   Carty v. Thaler, 583 F.3d 244, 258 (5th Cir. 2009) (quoting Dowthitt v.
   Johnson, 230 F.3d 733, 743 (5th Cir. 2000)).          Strickland requires that
   “[j]udicial scrutiny of counsel’s performance must be highly deferential.”
   466 U.S. at 689.
          Moreover, the district court noted that the major difference between
   the evidence gathered by Investigator Garrison, and subsequent investigation
   at the evidentiary hearing was the testimony of expert witnesses and mental
   health experts.    The district court determined that this evidence was
   “double-edged”—that is, the experts’ testimony regarding Balentine’s
   deficiencies could have hurt Balentine as much as it would have helped him.
   Balentine, 2017 WL 9470540, at *13. Even if such testimony could have
   persuaded the jury that his mental health was an adequate basis to mitigate
   his triple homicide, the same evidence could have also caused the jury to
   determine that Balentine was a significant threat of future dangerousness.
   Id.; see Clark v. Thaler, 673 F.3d 410, 423 (5th Cir. 2012) (stating that
   mitigation evidence is “double-edged” when it “might permit an inference



                                         18
Case: 18-70035     Document: 00515962872            Page: 19   Date Filed: 08/03/2021




                                     No. 18-70035


   that [the defendant] is not as morally culpable for his behavior, it also might
   suggest [that the defendant], as a product of his environment, is likely to
   continue to be dangerous in the future” (quoting Ladd v. Cockrell, 311 F.3d
   349, 360 (5th Cir. 2002))); see also Tex. Code Crim. Proc. Ann. art. 37.071
   § 2(b)(1) (permitting a jury to impose the death penalty only if it finds
   unanimously and beyond a reasonable doubt “a probability that the
   defendant would commit criminal acts of violence that would constitute a
   continuing threat to society”).
          The district court determined that the double-edged nature of the
   evidence that emerged from the subsequent investigation supported its
   conclusion that Balentine could not show the requisite prejudice under
   Strickland. Balentine, 2017 WL 9470540, at *15. The district court’s ruling
   accords with our precedent. As we said in Clark, “it is uncertain whether
   reasonable counsel would have used the evidence had it been available; in any
   event, it is unlikely to have had a significant mitigating effect had counsel
   presented it.” 673 F. 3d at 423 (quoting Ladd, 311 F.3d at 360).
          Finally, we determine that the aggravating evidence in Balentine’s
   case makes it “virtually impossible to establish prejudice.” Ladd, 311 F.3d at
   360. “[I]n assessing prejudice, [courts] reweigh the evidence in aggravation
   against the totality of available mitigating evidence.” Wiggins v. Smith, 539
   U.S. 510, 534 (2003); accord Clark, 673 F.3d at 424.
          In this case, Balentine murdered three teenagers as they slept—only
   one of whom he knew. The jury heard evidence that spoke to the “cold-
   blooded nature of the triple homicide,” Balentine, 2017 WL 9470540, at *14,
   and to Balentine’s criminal history.
          At trial, the jury heard the tape-recording of Balentine’s confession to
   the murders of the three teenage boys, including the calm and calculated way
   that he prepared for the crime. First, he walked five or six miles to the house




                                          19
Case: 18-70035     Document: 00515962872           Page: 20   Date Filed: 08/03/2021




                                    No. 18-70035


   where the boys slept. After entering the house, he got himself a drink from
   the kitchen. He realized that his gun was jammed and left the house to test it
   by shooting it in the alley. Then, he returned and shot all three boys in the
   head as they slept. At sentencing, the State also pointed to statements in his
   confession as demonstrating that he felt no remorse for his actions.
          At sentencing, the State also presented evidence of Balentine’s earlier
   criminal behavior, going back to when he was a teenager. In 1985, he was
   adjudicated delinquent by a juvenile court for having burglarized a high
   school JROTC building and stolen rifles and uniforms. In 1986, he was
   arrested at a Wal-Mart after attempting to steal a large quantity of firearms
   and sentenced to five years’ imprisonment. In 1989, after being released from
   prison, he was convicted of robbery, stealing money and cigarettes from a
   victim whom he struck in the head with a bottle.
          Then, several years later, Balentine kidnapped and assaulted a woman
   who worked at the same nursing home where he had briefly worked in
   maintenance. The victim herself provided testimony at sentencing and
   described the November night in 1996 that began when she heard a loud
   crashing noise in her home. A window in her back bedroom had been busted
   out. She tried to call the police, but her phone lines had been cut. She
   grabbed a baseball bat and tried to make it to her car parked outside. As she
   was putting her key in the door, a man ran towards her. He grabbed her by
   the throat and told her, by name, to stop screaming or he would cut her. After
   a struggle, he got her inside her vehicle. Balentine drove away with her
   inside, and she was only able to escape when he stopped at a convenience
   store approximately 45 minutes away from where she lived.
          In view of this overwhelming aggravating evidence, there is no
   “reasonable probability” that, had the jury heard the mitigation evidence, “it
   would not have imposed the death penalty.” Clark, 673 F.3d at 424; see also




                                        20
Case: 18-70035        Document: 00515962872               Page: 21       Date Filed: 08/03/2021




                                          No. 18-70035


   Smith v. Davis, 927 F.3d 313, 338–39 (5th Cir. 2019) (concluding that
   petitioner failed to show prejudice because his “weak evidence of mental
   illness” paled in comparison to the State’s “strong evidence of future
   dangerousness” and thus his new evidence did not create a “‘reasonable
   probability that at least one juror would have struck a different balance’
   among mitigating and aggravating factors that would have resulted in a
   sentence of life instead of death” (quoting Wiggins, 539 U.S. at 537)), cert.
   denied, 140 S. Ct. 1299 (Mar. 9, 2020).
           For all of these reasons, and especially in view of the aggravating
   evidence, we determine that the district court’s determination that Balentine
   did not demonstrate prejudice under Strickland was proper. We affirm the
   district court’s alternative holding that even if Balentine’s claim were not
   foreclosed by his decision to reject the plea offer of a life sentence and instruct
   counsel to not call any punishment witnesses because he preferred the death
   penalty, his claim would still fail to satisfy both prongs of the Strickland test.
   Thus, there is no merit to Balentine’s ineffective assistance of trial counsel
   claim. 11

                                                IV.
           For the foregoing reasons, we conclude that Balentine’s claim is
   unexhausted and therefore procedurally defaulted, and that Balentine cannot
   rely on the Martinez exception to overcome the procedural default of that



           11
              Because the district court concluded that Balentine’s claim of ineffective
   assistance of trial counsel has no merit, the court also concluded that his state habeas
   counsel could not have been ineffective in failing to present it. See Garza, 738 F.3d at 676
   (holding that “habeas counsel was not ineffective in failing to raise the claim at the first
   state proceeding” because “there was no merit to [the petitioner’s] claim”). We agree
   with the district court. Because Balentine’s ineffective assistance of trial counsel claim has
   no merit, his state habeas counsel was not ineffective in failing to present it.




                                                21
Case: 18-70035    Document: 00515962872          Page: 22   Date Filed: 08/03/2021




                                  No. 18-70035


   claim because his ineffective-assistance-of-counsel claim is meritless. We
   AFFIRM the district court’s denial of Balentine’s Rule 60(b) motion.




                                      22